DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 05/06/2022 has been entered and fully considered. Claims 1-3, 6 and 7 are pending, all of which are currently amended. Claims 4, 5 and 8 are cancelled. No new matter has been added.
In view of the amendment, the previous objection to the abstract and rejections under 35 USC 102 and 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0048620 A1 (Nakanishi).
Nakanishi discloses an electrolyte and a secondary battery [0010] comprising an electrolyte salt, an organic solvent, and an additive, wherein the additive comprises at least one compound selected from the group consisting of a compound having an N-Si-based bond and a compound having an O-Si-based bond (siloxanes having the formula (2)) [0009], wherein the electrolyte salt comprises a multivalent metal cation (salts of alkaline earth metals such as magnesium and calcium, and aluminum salts) wherein the metal of the multivalent metal cation comprises at least one metal selected from the group consisting of magnesium, calcium, aluminum and zinc [0026].
Nakanishi does not specifically disclose the claimed amount of the additive. Nakanishi does however teach that the siloxane should preferably be present in an amount of at least 0.1% by volume up to 50% by volume in order for the desired effect to be exerted while keeping the migration of ions within the non-aqueous electrolytic solution at or above the practically acceptable level [0024], for example 3% or 6% by volume [Table 1]. Therefore the claimed range of 1.5% by weight to 3.5% by weight would have been obvious to one of ordinary skill in the art because they appear to overlap or lie inside Nakanishi’s disclosed range, and because it would have been obvious to optimize the amount of the additive. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1444992 B1 (Ahn) in view of US 2007/0048620 A1 (Nakanishi).
Regarding claims 1, 6 and 7, Ahn discloses a secondary battery and an electrolyte for the secondary battery comprising an electrolyte salt, an organic solvent, and an additive, wherein the additive comprises at least one compound selected from the group consisting of a compound having an N-Si-based bond and a compound having an O-Si-based bond. See abstract.
Ahn but does not specifically disclose the claimed amount of the additive. Ahn does however teach that it is desirable that the compound having an N-Si-based bond is included in an amount of 0.1~0.3% by weight (see page 4 paragraph 3), and it is desirable that the compound having an O-Si-based bond is included in an amount of 0.2~1.0% by weight (see page 4 paragraph 5), such that the total amount of the at least one additive compound is in the range from about 0.1% by weight to about 1.3% by weight based on a total weight of the electrolyte for a secondary battery. Therefore, the claimed range of 1.5% by weight to 3.5% by weight would have been obvious because it is close to Ahn’s disclosed range. See MPEP 2144.05. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Ahn does not teach that the electrolyte salt comprises a multivalent metal cation. Nakanishi however teaches that a non-aqueous electrolytic solution may include light metal salts such as salts of alkali metals such as lithium, salts of alkaline earth metals such as magnesium and calcium, and aluminum salts [0026]. Therefore it would have been obvious to one of ordinary skill in the art to include an electrolyte salt comprising a multivalent metal cation wherein the metal of the multivalent metal cation comprises at least one metal selected from the group consisting of magnesium, calcium, aluminum and zinc, as in Nakanishi, instead of the lithium salt in the electrolyte of Ahn, because they are equivalents known for the same purpose. See MPEP 2144.06; Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980); In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 2, Ahn further discloses that the additive comprises the compound having an N-Si-based bond, wherein the compound having an N-Si-based bond comprises at least one selected from the group consisting of hexamethyldisilazane, heptamethyldisilazane, 2-allyl-1,1,1,3,3,3-hexamethyldisilazane, N,N-diethylamino trimethylsilane, N,N-dimethylamino trimethylsilane, tris(trimethylsilyl)amine, trimethyl(allylamino)silane and N,N,O-tris(trimethylsilyl)hydroxyamine. See page 4 paragraph 2.
Regarding claim 3, Ahn further discloses that the additive comprises the compound having an O-Si-based bond, wherein the compound having an O-Si-based bond comprises at least one selected from the group consisting of hexamethyldisiloxane, octamethyltrisiloxane, tris(trimethylsilyl)phosphate, tris(trimethylsilyl)phosphite and tris(trimethylsilyl)borate. See page 4 paragraph 4.

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Nakanishi does not associate any particular technical effect with the multivalent metal cation electrolyte salts, it is noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
In response to applicant’s allegation that the compound of Nakanishi does not contain any O-Si based bond, it is noted that in paragraphs [0009] and [0018] Nakanishi explicitly discloses siloxanes having the formula (2), including compounds [II]-[IX] with O-Si bonds.
In response to applicant’s allegations of unexpected results, it is noted that the provided data is insufficient to show the criticality of the claimed range, at least because the data is not commensurate in scope with the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In this case, the only exemplified additive concentration inside the claimed range is 2% by weight, which is insufficient to support the entire claimed range of 1.5% to 3.5%. The claims also encompass a significantly broader scope of multivalent metal cations, of organic solvents, and of the specific compounds of the additive than are exemplified.
In response to applicant's argument that one of ordinary skill in the art would not have recognized how to suppress a film formation caused by side reactions between the multivalent metal and the electrolyte so as to enhance charge and discharge efficiency and lifetime of a secondary battery operated by a multivalent metal cation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727